UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-60523
                          Summary Calendar


                        DIANA OSPINA-FLORES,

                                                         Petitioner,


                               VERSUS


                  JOHN ASHCROFT, ATTORNEY GENERAL,

                                                         Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A74 298 326)


                          January 31, 2002
Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

      While living in Columbia in 1990, Diana Ospina-Flores, a

native and citizen of Columbia was questioned about her boyfriend’s

activities on three occasions by a group of unidentified men

dressed in black jeans and gray tee shirts.          During the last

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
encounter, Ospina-Flores received a non-fatal gunshot wound to her

stomach.   In 1991, Ospina-Flores entered the United States without

inspection.     Although    Ospina-Flores         applied    for      asylum,   an

immigration judge denied her application for asylum and withholding

of deportation upon a finding that she failed to satisfy her burden

of proof in establishing that either her shooting or her fear of

future harm was sufficiently related to a statutorily protected

ground.    The Board of Immigration Appeals (hereinafter “BIA”)

adopted the immigration judge’s decision and Ospina-Flores now

challenges the BIA’s decision.              The BIA’s determination that

Ospina-Flores   was   not   eligible       for   asylum   must   be    upheld   if

supported by reasonable, substantial and probative evidence on the

record considered as a whole and can be reversed only if the

evidence presented by Ospina-Flores was such that a reasonable

finder of fact would be compelled to conclude that the requisite

fear of persecution existed.      See INS v. Elias-Zacarias, 502 U.S.

478, 481, 112 S. Ct. 812, 815, 117 L. Ed. 2d 38 (1992) (internal

quotations and citations omitted).

     The Attorney General may grant asylum to an alien who is a

refugee.   8 U.S.C.A. § 1158(b)(1) (West 1999).             The term alien is

defined as “any person not a citizen or national of the United

States.”   8 U.S.C.A. § 1101(a)(3) (West 1999).                  An alien is a

refugee when he or she “is unable or unwilling to return to, and is

unable or unwilling to avail himself or herself of the protection



                                       2
of, that country because of persecution or a well founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.”         8 U.S.C.A. §

1101(b)(42) (West 1999).

     “The level of proof required to satisfy the requirements for

withholding of deportation is more stringent than for asylum

purposes.”    Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997)

(citations   omitted).     To   avoid   deportation,   “an   alien   must

establish a clear probability of persecution.”     INS v. Stevic, 467

U.S. 407, 413, 104 S. Ct. 2489, 2492, 81 L. Ed. 2d 321 (1984).

Thus, where an alien fails to satisfy the requirements for asylum,

he or she will also have failed to satisfy the requirements for

withholding of deportation.

     Ospina-Flores maintains that while in Columbia, she suffered

persecution on account of her membership in a particular social

group and imputed political opinion and that she has a well-founded

fear of future persecution if deported.         Based upon these two

protected grounds, Ospina-Flores argues that she is entitled to a

grant of asylum and withholding of deportation.        We disagree.

     Although membership in a particular social group and political

opinion are statutorily protected grounds upon which a grant of

asylum may be based, Ospina-Flores has failed to establish past

persecution or a well founded fear of persecution on account of a

statutorily protected ground.      The record does not reflect that


                                   3
Ospina-Flores has espoused any particular political opinion or held

a membership in any particular social group.         Furthermore, Ospina-

Flores did not know the men who questioned and shot her or anything

about them other than how they were dressed. Rather, Ospina-Flores

simply “presumed that they were members of some guerilla band or

some organization or something.”       (R. at 66.)

     Ospina-Flores’s   terrible        experiences     may   amount    to

persecution, but are insufficient to satisfy the requirements for

asylum or withholding of deportation as the record does not reflect

that Ospina-Flores was persecuted or will suffer future persecution

on account of her political opinion, group membership or any other

statutorily protected ground.   Accordingly, we affirm the decision

of the BIA.

          AFFIRMED.




                                   4